Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
	The prior art teaches, (U.S. Patent Application Publication No. 2017/0154919), a light emitting diode, comprising an emitting structure layer, and a first electrode bonding pad, a second electrode bonding pad, wherein the first electrode bonding pad and the second electrode bonding pad are configured to be bonded to a display substrate, and a magnetic attraction force is applied to the display substrate during a transfer process to enable the light emitting diode to be positioned to fall onto a sub-pixel of the display substrate by action of the magnetic attraction force.  The prior art is silent with respect to a light emitting diode, comprising an emitting structure layer, and a first electrode bonding pad, a second electrode bonding pad and a first magnetic layer which are disposed on the emitting structure layer, wherein the first electrode bonding pad and the second electrode bonding pad are configured to be bonded to a display substrate, and the first magnetic layer is configured to generate a magnetic attraction force to a second magnetic layer of the display substrate during a transfer process, to enable the light emitting diode to be positioned to fall onto a sub-pixel of the display substrate by action of the magnetic attraction force; and the first magnetic layer is disposed between the first electrode bonding pad and the second electrode bonding pad, on a remote side of the first electrode bonding pad away from the second electrode bonding pad and a remote side of the second electrode bonding pad away from the first electrode bonding pad, respectively.
The prior art also teaches, (U.S. Patent Application Publication No. 2017/0154919), a display substrate, comprising a plurality of sub-pixels arranged in a matrix, wherein each sub-pixel comprises a driving circuit layer, and a first contact electrode, a second contact electrode, the first contact electrode and the second contact electrode are configured to be bonded to a light emitting diode, and a magnetic attraction force is applied to the display substrate during a transfer process to enable the light emitting diode to be positioned to fall onto a sub-pixel of the display substrate by action of the magnetic attraction force.  The prior art is silent with respect to a display substrate, comprising a plurality of sub-pixels arranged in a matrix, wherein each sub-pixel comprises a driving circuit layer, and a first contact electrode, a second contact electrode and a second magnetic layer which are disposed on the driving circuit layer, the first contact electrode and the second contact electrode are configured to be bonded to a light emitting diode, the second magnetic layer is configured to generate a magnetic attraction force to a first magnetic layer of the light emitting diode during a transfer process, to enable the light emitting diode to be positioned to fall onto the sub-pixel of the display substrate by action of the magnetic attraction force; the second magnetic layer is disposed between the first contact electrode and the second contact electrode, on a remote side of the first contact electrode away from the second contact electrode and a remote side of the second contact electrode away from the first contact electrode.

These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        1/12/22